RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 21a0200p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                           ┐
 UNITED STATES OF AMERICA,
                                                           │
                                  Plaintiff-Appellee,      │
                                                            >        No. 20-5980
                                                           │
        v.                                                 │
                                                           │
 ROLANDO K. JOHNSON,                                       │
                               Defendant-Appellant.        │
                                                           │
                                                           ┘

                        Appeal from the United States District Court
                       for the Eastern District of Kentucky at London.
                    No. 6:17-cr-00038-1—Robert E. Wier, District Judge.

                             Decided and Filed: August 27, 2021

             Before: BATCHELDER, McKEAGUE, and READLER, Circuit Judges.
                                _________________

                                          COUNSEL

ON BRIEF: Thomas Rein, Cleveland, Ohio, for Appellant. R. Nicholas Rabold, UNITED
STATES ATTORNEY’S OFFICE, London Kentucky, Charles P. Wisdom, Jr., UNITED
STATES ATTORNEY’S OFFICE, Lexington, Kentucky, for Appellee.
                                    _________________

                                           OPINION
                                    _________________

       McKEAGUE, Circuit Judge. Defendant Rolando Johnson pleaded guilty to conspiracy to
distribute oxycodone and to commit money laundering. Johnson was sentenced as a career
offender under U.S.S.G. § 4B1.1(a) based on his two prior controlled-substance convictions.
Johnson appealed, and we remanded for resentencing in light of our then-recent decision in
United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc) (per curiam), which held that
 No. 20-5980                        United States v. Johnson                               Page 2


attempt crimes—including conspiracies—did not qualify as controlled-substance offenses for the
purpose of § 4B1.1.

       On remand, the district court held that Johnson no longer qualified as a career offender—
bringing his criminal history down from Category 6 to Category 3—and sentenced him to 200
months of imprisonment. Johnson now appeals again, arguing that the district court should have
conducted a de novo resentencing, rather than just reconsidering his career offender status.

       We interpret our remand de novo. United States v. Richardson, 948 F.3d 733, 738 (6th
Cir.), cert. denied, 141 S. Ct. 344 (2020). A remand can be limited or general, but we “operate
under the rebuttable presumption that a remand is general.” Id. A general remand “permits the
district court to redo the entire sentencing process, including considering new evidence and
issues.” United States v. McFalls, 675 F.3d 599, 604 (6th Cir. 2012). A limited remand, on the
other hand, “explicitly outline[s] the issues to be addressed by the district court and create[s] a
narrow framework within which the district court must operate.” Richardson, 948 F.3d at 738
(alterations in original) (quoting United States v. Campbell, 168 F.3d 263, 265 (6th Cir. 1999)).

       “To determine whether we issued a limited remand or a general one, we look to any
‘limiting language’ in the instructions on remand and the broader context of the opinion.”
United States v. Patterson, 878 F.3d 215, 217 (6th Cir. 2017) (quoting United States v. O’Dell,
320 F.3d 674, 680 (6th Cir. 2003)). Importantly, the court “need not use magic words to limit
the scope of its remand,” Richardson, 948 F.3d at 738, and the limiting language “may be found
‘anywhere in an opinion or order, including a designated paragraph or section, or certain key
identifiable language,’” id. at 739 (quoting United States v. Woodside, 895 F.3d 894, 900 (6th
Cir. 2018)).

       Our order’s language makes clear that we remanded the matter only for the
limited purpose of determining whether Johnson still qualified as a career offender after our
decision in Havis.    The order’s penultimate sentence explains the basis for the remand:
“Accordingly, Johnson should be resentenced in light of Havis.” The order thus narrowed the
district court’s review to reconsidering Johnson’s career offender status given the holding of
 No. 20-5980                        United States v. Johnson                           Page 3


Havis—an argument that Johnson could not have originally brought at his sentencing. See
Richardson, 948 F.3d at 739.

       And while the order concluded that the case would be “remanded for resentencing,”
without any further limiting language, the broader context of the order supports the conclusion
that we issued a limited remand. The order exclusively discusses the impact of Havis on
Johnson’s sentence. It does not discuss the procedural or substantive reasonableness of the
sentence, nor did it identify any other alleged errors to be considered on remand.

       In sum, the district court correctly interpreted our remand to be a limited one. The
judgment of the district court is AFFIRMED.